 

Exhibit 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered and effective as of
December 29, 2017 (the “Effective Date”), by and between Oroplata Resources,
Inc. 930 Tahoe Blvd, Suite 802-16 Incline Village, NV 89451 (the “Company”) and
Douglas Cole (“Executive” and together with the Company, the “Parties.”).

 

RECITALS

 

A.The Company has requested that Executive service as Chief Executive Officer of
the Company and Executive has agreed to serve in such capacity.  

 

B.The Parties would like to enter into this Agreement to define the Parties’
rights and obligations under which Executive shall serve as Chief Executive
Officer or other executive positions for the Company. 

 

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereto agree as follows:

 

ARTICLE 1

EMPLOYMENT POSITION AND DUTIES

 

(a)Employment Position. Executive agrees to serve as Chief Executive Officer and
other executive functions for the Company, on the terms and conditions set forth
below. 

 

(b)Term. This Agreement shall begin on the Effective Date continue for a
three-year period or until terminated by either Party pursuant to Article 3 (the
"Term"). 

 

(c)Duties. Executive agrees to undertake and perform all duties and services set
forth on Exhibit A to this Agreement (the “Services”). Executive shall perform
the Services herein faithfully, diligently, to the best of Executive's ability,
and in the best interests of the Company. 

 

(d)Policies. Executive shall adhere to and comply with the policies and
procedures adopted by the Company, as amended from time to time, and the laws,
regulations, policies and industry standards of all applicable regulatory
agencies, stock exchanges and security commissions. 

 

(e)Employee Status. Executive’s relationship with Company shall be that of an
employee. Executive shall not be entitled to any compensation for the
performance of the services other than as set forth in this Agreement. Executive
acknowledges and agrees that except as specifically set forth in this Agreement,
Executive shall be eligible for any Company employee benefits.  

 

ARTICLE 2

COMPENSATION

 

(a)Employee Payments. The Company shall pay to Executive, as remuneration of his
services, monthly salary payments as set forth on Exhibit A. 

 

(b)Bonuses. Any bonuses that Executive shall be entitled to, if any, shall be
listed on Exhibit A. Unless stated explicated otherwise, all bonuses shall only
be as approved by the Board of Directors of the Company in their sole and
absolute discretion. 

 

(c)Equity Compensation Plan. Executive shall be eligible to participate in the
Company’s equity compensation plan, if any; only to the extent such eligibility
is set forth in Exhibit A. To the extent applicable, any options to acquire
shares of the Company granted to the Executive shall be granted under, and be
subject to, the terms and conditions of the equity compensation plan and be
evidenced by the terms of a equity compensation agreement entered into between
the Company and Executive. 

 

(d)Reimbursement for Business Expenses. During the term of this Agreement, the
Company shall reimburse the Executive for all reasonable traveling and other
expenses actually, properly and necessarily incurred by the Executive in
connection with the performance of his executive duties hereunder in accordance
with the policies set from time to time by the Company, in its sole discretion.
Expenses over $15,000.00 in any calendar month must be preapproved by the Board
of Directors (the “Board”) in writing prior to their incurrence. Executive shall
furnish such receipts, vouchers or other evidence as are required by the Company
to substantiate such expenses.  

--------------------------------------------------------------------------------

ARTICLE 3

TERMINATION

 

(a)Termination. Either party shall have the right to terminate this Agreement
upon written notice, with or without “Cause” (as defined below), before the
expiration of the Term. Whatever the circumstances of the termination may be,
Executive shall continue to be bound after termination by Articles 5, 6, 7, and
8 of this Agreement. Except as set forth in Section 3.2, any compensation
accrued and or due to be paid under this 3-year agreement shall survive
termination of this agreement. Executive acknowledges that the Company has made
no promise to Executive that he will be retained for any particular amount of
time and that the Company may terminate Executive’s services for any reason
whatsoever. The date of any termination pursuant to this Section 3.1 shall be
referred to as the “Termination Date”. 

 

(b)Termination for Cause. If this Agreement is terminated for Cause, Executive
shall forfeit any cash, equity compensation or bonus compensation not already
received by Executive or not already vested as of the Termination Date.  

 

(c)Cause. For purposes of this Agreement, “Cause” shall mean the following (i)
Executive’s commission of an act of fraud, theft or dishonesty against the
Company; (ii) the arrest of Executive for any act involving dishonest conduct;
(iii) willful or wanton misconduct, recklessness, or gross negligence by
Executive in the performance of the Services; (iv) if Executive is determined to
have a “bad actor” disqualification as set forth in Rule 506(d) of Regulation D
under the Securities Act of 1933, (v) a breach by Executive of any obligation of
his this Agreement, and (vi) unwillingness of the Executive to perform the
Services continuing for a period of five (5) business days after notice to
Executive. 

 

ARTICLE 4

NON-SOLICITATION AND NON-COMPETE

 

(a)Non-Solicitation of Employees. So long as Executive is receiving executive
compensation payments from the Company and one year following such time,
Executive shall not directly or indirectly solicit for employment or for
independent contractor work any employee of the Company or its affiliates, and
shall not encourage any such employee to leave the employment of the Company or
its affiliates. 

 

(b)Non-Compete. Executive agrees that so long that Executive is receiving
consulting payments from the Company, Executive will not be an employee, agent,
director, owner, partner, Executive, financial backer, creditor or otherwise
directly or indirectly be connected with or provide services to or participate
in the management, operation or control of any Company which is in direct
competition to the Company.  

 

ARTICLE 5

CONFIDENTIALITY

 

(a)Nondisclosure. Executive acknowledges that in the course of providing
services to the Company, Executive will have access to confidential information.
Confidential information includes, but is not limited to, information about
either the Company’s clients, the terms and conditions under which the Company
or its affiliates deals with clients, pricing information for the purchase or
sale of assets, customer lists, research materials, manuals, computer programs,
formulas for analyzing asset portfolios, techniques, data, marketing plans and
tactics, technical information, lists of asset sources, the processes and
practices of the Company, all information contained in electronic or computer
files, all financial information, salary and wage information, and any other
information that is designated by the Company or its affiliates as confidential
or that Executive knows is confidential, information provided by third parties
that the Company or its affiliates are obligated to keep confidential, and all
other proprietary information of the Company or its affiliates. Executive
acknowledges that all confidential information is and shall continue to be the
exclusive property of the Company or its affiliates, whether or not prepared in
whole or in part by Executive and whether or not disclosed to or entrusted to
Executive in connection with service for the Company. Executive agrees not to
disclose confidential information, directly or indirectly, under any
circumstances or by any means, to any third persons without the prior written
consent of the Company. Executive agrees that he will not copy, transmit,
reproduce, summarize, quote, or make any commercial or other use whatsoever of
confidential information, except as may be necessary to perform work done by
Executive for the Company. Executive agrees to exercise the highest degree of
care in safeguarding confidential information against loss, theft or other
inadvertent disclosure and agrees generally to take all steps necessary or
requested by the Company to ensure maintenance of the confidentiality of the
confidential information. 

 

(b)Exclusions. Section 5.1 shall not apply to the following information: (a)
information now and hereafter voluntarily disseminated by the Company to the
public or which otherwise becomes part of the public domain through lawful
means; (b) information already known to Executive as documented by written
records which predate the Effective Date; (c) information subsequently and
rightfully received from third parties and not subject to any obligation of
confidentiality; and (d) information independently developed by Executive after
termination of his services. 

--------------------------------------------------------------------------------

(c)Subpoenas; Cooperation in Defense of the Company. If Executive, during the
Term or thereafter, is served with any subpoena or other compulsory judicial or
administrative process calling for production of confidential information or if
Executive is otherwise required by law or regulation to disclose confidential
information, Executive will immediately, before making any such production or
disclosure, notify the Company and provide it with such information as may be
necessary for the Company to take such action as the Company deems necessary to
protect its interests. Executive agrees to cooperate reasonably with the
Company, whether during the Term or thereafter, in the prosecution or defense of
all threatened claims or actual litigation in which the Company is or may become
a party, whether now pending or hereafter brought, in which Executive has
knowledge of relevant facts or issues. Executive shall be reimbursed for his
reasonable expenses for travel time due to cooperating with the prosecution or
defense of any litigation for the Company. 

 

(d)Disclosure of and/or Trading on Material Nonpublic Information. Executive
acknowledges that Company is a public company and that in performing the
Services he may have access to material nonpublic information. Information is
material if there is a substantial likelihood that a reasonable investor would
consider it important in deciding whether to buy, hold or sell a security.
Nonpublic information is information that is not generally known or available to
the public. Executive agrees not to discuss any material nonpublic information
with any third parties and to refrain from buying or selling any securities
based on any material nonpublic information learned in performing the Services
unless such disclosure or trading is permitted under applicable state and
federal securities laws. 

 

(e)Confidential Proprietary and Trade Secret Information of Others. Executive
represents that he has disclosed to the Company any agreement to which Executive
is or has been a party regarding the confidential information of others and
Executive understands that Executive's execution of this Agreement with the
Company will not require Executive to breach any-such agreement. Executive will
not disclose such confidential information to the Company nor induce the Company
to use any trade secret or proprietary information received from another under
an agreement or understanding prohibiting such use or disclosure. 

 

(f)No Unfair Competition. Executive hereby acknowledges that the sale or
unauthorized use or disclosure of any of the Company’s confidential material
obtained by Executive by any means whatsoever, at any time before, during, or
after the Term shall constitute unfair competition. Executive shall not engage
in any unfair competition with the Company or its affiliates either during the
Term, or at any time thereafter. 

 

(g)Remedies. The Company shall have all remedies in law and equity against
Executive (including special and consequential damages) for damages to the
Company caused by the violations of Articles 4 or 5. 

 

ARTICLE 6

COMPANY'S OWNERSHIP IN EXECUTIVE'S WORK

 

(a)Company’s Ownership. Executive agrees that all inventions, discoveries,
improvements, trade secrets, formulae, techniques, processes, and know-how,
whether or not patentable, and whether or not reduced to practice, that are
conceived or developed during the Term, either alone or jointly with others, if
on the Company’s time, using the Company’s equipment, supplies, facilities, or
trade secret information or relating to the Company shall be owned exclusively
by the Company, and Executive hereby assigns to the Company all Executive's
right, title, and interest in all such intellectual property. The Executive
agrees that the Company shall be the sole owner of all domestic and foreign
patents or other rights pertaining thereto, and further agrees to execute all
documents that the Company reasonably determines to be necessary or convenient
for use in applying for, prosecuting, perfecting, or enforcing patents or other
intellectual property rights, including the execution of any assignments, patent
applications, or other documents that the Company may reasonably request. This
provision is intended to apply only to the extent permitted by applicable law. 

 

(b)Ownership of Copyrights. Executive agrees that all original works of
authorship not otherwise within the scope of Section 6.1 that are conceived or
developed during Executive's engagement with the Company, either alone or
jointly with others, if on the Company’s time, using Company’s facilities, or
relating to the Company shall be owned exclusively by the Company, and Executive
hereby assigns to the Company all of Executive's right, title, and interest in
all such original works of authorship. Executive agrees that the Company shall
be the sole owner of all rights pertaining thereto, and further agrees to
execute all documents that the Company reasonably determines to be necessary or
convenient for establishing in Company’s name the copyright to any such original
works of authorship. Executive shall claim no interest in any inventions,
copyrighted material, patents, or patent applications unless Executive
demonstrates that any such invention, copyrighted material, patent, or patent
application was developed before he began providing any services for Company.
This provision is intended to apply only to the extent permitted by applicable
law. 

 

(c)Ownership of Records. Any written record that Executive may maintain of
inventions, discoveries, improvements, trade secrets, formulae, processes, or
know-how, whether or not patentable and whether or not reduced to practice, and
any such records relating to original works of authorship made by Executive,
alone or jointly with others, in the course of Executive's engagement with the
Company shall remain the property of the Company. Executive shall furnish the
Company any and all such records immediately upon request. 

--------------------------------------------------------------------------------

(d)Ventures. If Executive, during engagement with the Company, is engaged in or
associated with the planning or implementation of any project, program, or
venture involving the Company and any third parties, all rights in the project,
program, or venture shall belong to the Company, and Executive shall not be
entitled to any interest therein or to any commission, finder's fee, or other
compensation in connection therewith other than the compensation to be paid to
Executive as provided in this Agreement. 

 

(e)Return of Company’s Property and Materials. Upon termination of Executive’s
services with the Company, Executive shall deliver to the Company all Company
property and materials that are in Executive's possession or control, including
all of the information described as confidential information in Section 5.1 of
this Agreement and including all other information relating to any inventions,
discoveries, improvements, trade secrets, formulae, processes, know-how, or
original works of authorship of the Company. 

ARTICLE 7

INDEMNIFICATION

 

(a)By the Company. The Company agrees to indemnify and hold harmless the
Executive with respect to any liability (and actions in respect thereof)
incurred by the Executive by virtue of the performance of the Services hereunder
and shall reimburse the Executive for any legal or other expenses reasonably
incurred in connection with investigating or defending any such liability or
action, provided that the Company shall have the right to control the defense of
any claim giving rise to such liability and no such claim shall be settled
without the consent of the Company. The foregoing provisions shall survive
termination of this Agreement and any investigation with respect thereto by any
party hereto and shall not apply to any such losses, claims, related expenses,
damages or liabilities arising out of or in connection with the Executive’s
willful misconduct, fraud, negligence or material breach of this Agreement. 

 

(b)By the Executive. The Executive agrees to indemnify and hold harmless the
Company (including each of its directors, officers, employees, partners and
agents) with respect to any liability (and actions in respect thereof) incurred
by Company by virtue of reckless, negligent or intentional misconduct of the
Executive and shall reimburse the Company for any legal or other expenses
reasonably incurred in connection with investigating or defending any such
liability or action. The foregoing provisions shall survive termination of this
Agreement and any investigation with respect thereto by any party hereto. 

 

ARTICLE 8

ARBITRATION

 

Except for disputes, controversies, or claims or other actions seeking
injunctive or equitable relief, which may be brought before any court having
jurisdiction, any controversy, dispute, or claim ("Claim") whatsoever between
Executive on the one hand, and the Company, or any of its affiliated entities or
any of its employees, officers, directors, agents, and representatives of the
Company or its affiliated entities on the other hand, shall be settled by
binding arbitration, at the request of either party, under the rules of the
American Arbitration Association. The arbitrator shall be a retired federal or
state judge with at least ten year experience as a judge. The arbitrator shall
apply Nevada law. The demand for arbitration must be in writing and made within
the applicable statute of limitations period. The arbitration shall take place
in Reno, Nevada. The parties shall be entitled to conduct reasonable discovery,
including conducting depositions and requesting documents. The arbitrator shall
have the authority to resolve discovery disputes, including but not limited to
determining what constitutes reasonable discovery. The arbitrator shall prepare
in writing and timely provide to the parties a decision and award which includes
factual findings and the reasons upon which the decision is based.

 

The decision of the arbitrator shall be binding and conclusive on the parties,
except as may otherwise be required by law. Judgment upon the award rendered by
the arbitrator may be entered in any court having proper jurisdiction. Each
party shall bear its or his own fees and costs incurred in connection with the
arbitration, except that the arbitrator may award attorneys' fees and costs in
accordance with applicable law.

 

Both the Company and Executive understand and agree that by using arbitration to
resolve any Claims between Executive and the Company (or its affiliates) they
are giving up any right that they may have to a judge or jury trial with regard
to those Claims.

--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

 

(a)Entire Agreement. This agreement between Executive and the Company
constitutes the entire agreement between the parties with respect to the matters
referenced herein.  

 

(b)Amendments. The agreement can be modified only by a written instrument
executed by Executive and Company or its successor on behalf of the Company. 

 

(c)Disqualification. Executive represents and warrants to the company that
Executive does not have any “bad actor” disqualification set forth in Rule 506
(d) of Regulation D under the Securities Act of 1933. Executive acknowledges
that Executive’s representation set forth in this Section 9.3 was a condition
precedent to the Company entering into this Agreement.  

 

(d)Severable Provisions. The provisions of this Agreement are separate and
distinct, and if any provisions are determined to be unenforceable in whole or
in part, the remaining provisions, and the enforceable parts of any partially
unenforceable provisions, shall nevertheless be enforceable. 

 

(e)Surviving Terms. The provisions of Articles 5, 6, 7, 8, and Section 9.8 shall
survive the Term of this Agreement and the termination of Executive's services. 

 

(f)Successors and Assigns. The Company may assign its rights and delegate its
duties under this Agreement. Executive may assign his rights under this
Agreement only with the Company’s prior written consent. Executive may not
delegate his duties. 

 

(g)Resignation from Positions with the Company. The termination of the
Executive’s services for the Company for any reason shall, without any further
action on the part of the Executive, constitute the Executive’s resignation from
any board, or officer position the Executive has with the Company and any of its
affiliates, which resignation shall be effective as of the Executive’s last day
of providing services. 

 

(h)Cooperation. From and after the termination of Executive’s services for the
Company, the Executive agrees, upon the Company’s request, to reasonably
cooperate in any investigation, litigation, arbitration or regulatory proceeding
regarding events that occurred during the time that Executive is retained by the
Company or its affiliates. The Executive will make himself reasonably available
to consult with Company’s counsel, to provide information and to appear to give
testimony. The Company will, to the extent permitted by law, reimburse the
Executive for any reasonable out-of-pocket expenses that the Executive incurs in
extending such cooperation, so long as the Executive provides the Company with
advance written notice of the Executive’s request for reimbursement and provides
satisfactory documentation of the expenses. 

 

(i)Governing Law. Regardless of the choice of law provisions of Nevada or of any
other jurisdiction, Nevada law shall in all respects govern the validity,
construction, and interpretation of this Agreement. 

 

(j)Headings. Section and subsection headings do not constitute part of this
Agreement. They are included solely for convenience and reference, and they in
no way define, limit, or describe the scope of this Agreement or the intent of
any of its provisions. 

 

(k)Integration. This Agreement together with any exhibits or schedules attached
hereto, including any documents expressly incorporated into it by the terms of
this Agreement, constitutes the entire agreement between the parties and
supersedes all prior oral and written agreements, understandings, negotiations,
and discussions relating to the subject matter of this Agreement. With this
Agreement the parties rescind any previous agreements or arrangements between
themselves. Any supplement, modification, waiver, or termination of this
Agreement is valid only if it is set forth in writing and signed by both
parties. The waiver of any provision of this Agreement shall not constitute a
waiver of any other provisions and, unless otherwise stated, shall not
constitute a continuing waiver. 

 

(l)Notice. Any notice or other communication required or permitted under this
Agreement shall be in writing to the address set forth on Exhibit A and shall be
deemed to have been given (i) if personally delivered, when so delivered, (ii)
if mailed, one week after having been placed in the United States mail,
registered or certified, postage prepaid, addressed to the party to whom it is
directed at the address listed below or (iii) by national overnight delivery
service upon receipt In order for a party to change its address or other
information for the purpose of this section, the party must first provide notice
of that change in the manner required by this section. 

 

(m)Advice of Counsel. The Parties each agree and represent that they (i) have
had advice of counsel of their choosing or had the opportunity of obtaining
advice of counsel, in the negotiation and the preparation of this Agreement,
(ii) have read this Agreement, and (iii) are fully aware of the contents and
legal effect of the this Agreement. 

--------------------------------------------------------------------------------

(n)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. 

 

(Signature page immediately follows)

 

IN WITNESS WHEREOF, the parties have caused this Executive Employment Agreement
to be duly executed by their respective authorized representatives as of the
Effective Date.

 

“COMPANY”:

 

“EXECUTIVE”:

Oroplata Resources, Inc.,

a Nevada corporation

By: /s/ Douglas MacLellan 

Name:Douglas MacLellan 

Title:Board Member 

Douglas Cole

 

By: /s/ Douglas Cole 

Name:Doug Cole, an individual 

--------------------------------------------------------------------------------

EXHIBIT A

Additional Terms

 

A.Services. Executive shall perform such duties and exercise such powers as are
usually performed by a chief executive officer of a public company. Executive
shall also serve as chief financial officer until the Board appoints a
replacement. For purposes of absolute clarity, the Services shall not include
serving as a member of the Board or Chairman of the Board of the Company and any
such service shall be as set forth in a separate agreement detailing such
services and compensation. 

 

B.Prior Services. The Company shall pay Executive $70,000 (the “Prior Services
Amount”) to compensate Executive for consulting services provided to the Company
from March 1, 2017 until August 7, 2017. During such period Executive assisted
the prior chief executive officer providing services similarly provided by a
chief operating officer and chief financial officer as well as serving as
controller and secretary of the Company. The Prior Services Amount represents
the fair market value of the services provided to the Company and shall be paid
to Executive as soon as possible (taking into consideration the cash flow needs
of the Company) but in no event later than twelve (12) months from the Effective
Date. 

 

C.Monthly Salary. For the Services set forth in Paragraph A, Executive shall be
entitled to receive monthly cash compensation equal to $20,833.33 (the “Cash
Compensation”) retroactive to August 7, 2017. 

 

D.Stock Compensation. In addition to the Cash Compensation, the Company shall
make the following grants of restricted common stock to Executive: 

 

1.Three million shares upon execution of this Agreement. 

 

2.One million shares on each of August 7, 2018 and August 7, 2019 provided that
Executive is still providing the Services on such respective dates. 

 

3.Each of the grants above shall be rescinded if Executive voluntarily ceases to
provide the Services within six months of each such grant or in the event that a
majority of the Board (excluding Executive if he is also a member of the Board)
determines during that six month period that Executive has been negligent in
providing the Services. 

 

E.Addresses. For purposes of notice under this Agreement the addresses of the
Company and Executive are as follows: 

 

Company:Oroplata Resources, Inc. 

930 Tahoe Blvd, Suite 802-16  

Incline Village, NV 89451 

Attn: Chief Executive Officer 

 

Executive:Douglas D Cole 

 

 

 